


110 HRES 783 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 783
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. LaTourette (for
			 himself and Mr. Calvert) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Department of Veterans Affairs National Cemetery
		  Administration employees, volunteers, and veterans’ service organizations that
		  perform funeral honors and memorial honor details should be permitted to recite
		  the 13 steps to fold an American flag (known as the 13-fold
		  recital) at any national cemetery if requested by the family of the
		  deceased.
	
	
		Whereas the Department of Veterans Affairs National
			 Cemetery Administration (hereinafter referred to as the NCA )
			 honors veterans with final resting places in national shrines and with lasting
			 tributes that commemorate their service to the Nation;
		Whereas the NCA currently maintains more than 2.8 million
			 grave sites at 125 national cemeteries in 39 States and Puerto Rico;
		Whereas in fiscal year 2006 nearly 97,000 interments were
			 conducted at national cemeteries;
		Whereas in fiscal year 2006 nearly 72 percent of
			 interments were at the Nation’s 20 busiest national cemeteries in Riverside,
			 California, Florida, Calverton, New York, Jefferson Barracks, Missouri, Fort
			 Snelling, Minnesota, Fort Sam Houston, Texas, Fort Logan, Colorado, Willamette,
			 Oregon, Dallas-Fort Worth, Texas, National Memorial Cemetery of Arizona,
			 Houston, Texas, Fort Rosecrans, California, Abraham Lincoln, Illinois, Tahoma,
			 Washington, Massachusetts, San Joaquin Valley, California, Long Island, New
			 York, Indiantown Gap, Pennsylvania, Ohio Western Reserve, and Great Lakes,
			 Michigan;
		Whereas the National Defense Authorization Act for Fiscal
			 Year 2000 (Public Law 106–65) requires, upon a family’s request, that every
			 eligible veteran receive a military funeral honors ceremony, to include folding
			 and presenting the United States burial flag and the playing of Taps, and the
			 law further stipulates that veterans’ organizations may assist in providing
			 military funeral honors;
		Whereas the folding and presentation of the United States
			 flag is a solemn and important moment for families of the deceased, and can be
			 done in silence or accompanied by a recitation of the 13 steps taken to fold
			 the flag and the meaning behind each step;
		Whereas veterans’ service organizations across the Nation
			 often provide funeral honors at national cemeteries, including the folding and
			 presentation of the flag, the recitation of the flag-folding steps and the
			 playing of Taps;
		Whereas the NCA, in late September 2007, banned the
			 recitation of the flag-folding ceremony by employees and volunteers, including
			 those from veterans’ service organizations, at all national cemeteries;
		Whereas this policy is unnecessary and insulting to
			 veterans who bleed and die for the United States flag; and
		Whereas the choice to have the flag-folding ceremony read
			 aloud should rest with the family of the deceased, not the NCA: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that the Department of Veterans Affairs National Cemetery
			 Administration employees, volunteers, and veterans’ service organizations that
			 perform funeral honors and memorial honor details should be permitted to recite
			 the 13 steps to fold an American flag (known as the 13-fold
			 recital) at any national cemetery if requested by the family of the
			 deceased.
		
